FILED
                           NOT FOR PUBLICATION                                SEP 05 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GREG A. HORTON,                                  No. 11-35683

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00264-HRH

  v.
                                                 MEMORANDUM*
STATE OF ALASKA WILDWOOD
CORRECTIONAL CENTER,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Alaska
                H. Russel Holland, Senior District Judge, Presiding

                           Submitted August 30, 2012**
                               Anchorage, Alaska

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Greg Horton appeals from the district court’s dismissal of his suit

against Defendant State of Alaska Wildwood Correctional Center. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The Supreme Court has already decided the question before us, and has held

that Congress did not validly abrogate the states’ Eleventh Amendment immunity

under Title I of the ADA. Bd. of Trustees of the Univ. of Ala. v. Garrett, 531 U.S.
356, 374 (2001).

      United States v. Georgia, in which the Supreme Court held that Congress

had validly abrogated the states’ Eleventh Amendment immunity through Title II

of the ADA, does not apply to this case. 546 U.S. 151, 159 (2006). The Supreme

Court has explained the “significant differences” between Title I and Title II of the

ADA, and noted that Title II, unlike Title I, looks to enforce a multitude of very

basic constitutional rights, like the right of access to the courts. Tennessee v. Lane,

541 U.S. 509, 522–23 (2004). Thus, Georgia does not apply to this case.

      AFFIRMED.